DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “the switch being disposed between the battery and the second inverter at a first side and the first inverter at a second side”; however, it is not clear how the first side of the switch is connected to the second inverter.  Figure 1a shows that a first side of the switch is connected to inverter 150 and a second side of the switch is connected to a charger, the battery and to the inverter 152.
Claim 11 recites “wherein a second control signal applied from the first inverter controls a direction of power conversion of the second inverter.” However, figure 1a and paragraph 0023-0024 discloses that only inverter 150 (the second inverter) provides a control signal for the switch 122 and inverter 152 (the first inverter).  Note that the inverter 152 (the first inverter) does not provide a control signal it only receives the control signal.
Claim 12 recites “wherein a control signal applied by the first inverter or by the second inverter controls operation of the switch.” However, figure 1a and paragraph 0023-0024 discloses that only inverter 150 (the second inverter) provides a control signal for the switch 122 and inverter 152 (the first inverter).  Note that the inverter 152 (the first inverter) does not provide a control signal it only receives the control signal.
Claims 2-10, 13-20 are also under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for indirectly including the above noted deficiencies.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836